PER CURIAM.
Pernorris Taylor appeals from two district court orders dismissing without prejudice his civil complaints for failure to comply with Fed.R.Civ.P. 8, which requires a short, plain statement of the facts giving rise to each claim. Because Taylor can amend his complaints in both cases by compliance with Rule 8, and a dismissal without prejudice is generally unappealable, we dismiss the appeal. Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.